Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments filed on February 11, 2022, Claims 1, 3, 11 and 13 are no longer obvious variations of the claims in U.S. Patent No. 10,660,098, U.S. Application No. 16/848193 and U.S. Application No. 17/040958.  Accordingly, the previous Double Patenting rejections have been withdrawn.
Claims 1 and 11 have been amended to recite “wherein based on (i) the two carriers consisting of an E-UTRA operating band 21 and an NR operating band n79, (ii) an uplink center frequency of the E-UTRA operating band 21 being 1457.5 MHz, and (iii) a downlink center frequency of the E-UTRA operating band 21 being 1505.5 MHz: a maximum sensitivity degradation (MSD) of 18.4 dB is applied to a reference sensitivity used for reception of the downlink signal.”  Claims 3 and 13 have been amended to recite “wherein based on (i) the two or more carriers including an E-UTRA operating band 1 and NR operating bands n78 and n79, (ii) an uplink center frequency of the NR operating band n79 being 4870 MHz, and (iii) a downlink center frequency of the NR operating band n79 being 4870 MHz: a maximum sensitivity degradation (MSD) of 15.9 dB is applied to a reference sensitivity used for reception of the downlink signal, wherein based on (i) the two or more carriers including the E-UTRA operating band 1 and the NR operating bands n78 and n79, (ii) an uplink center frequency of the NR operating band n78 being 3490 MHz, and (iii) a downlink center frequency of the NR operating band n78 being 3490 MHz: a MSD of 4.6 dB is applied to the reference sensitivity used for reception of the downlink signal, wherein based on (i) the two or more carriers including an E-UTRA operating band 3 and NR operating bands n78 
“the UE is in a dual connectivity mode of operation between LTE and NR” – See [0087]).  Jiang further teaches using a frequency range of 1710-1785 MHz for an LTE/E-UTRA uplink carrier, which corresponds to E-UTRA band 3, and using a frequency range of 3400-3600 MHz for a NR uplink carrier, which corresponds to NR band n78 (“as shown in FIG. 4, if the LTE uplink frequency range is 1710 MHz to 1785 MHz and the SGNR uplink frequency range is 3400 MHz to 3600 MHz” – See [0089]; See also Fig. 4).  Jiang also teaches that an uplink center frequency of an E-UTRA carrier is a first value and a downlink center frequency of the E-UTRA carrier is a second value (See Fig. 4; The UL bandwidth for the LTE carrier/first carrier is 1710-1785 MHz and the DL bandwidth for the LTE carrier is 1805-1880 MHz, and thus the DL and UL of the LTE carrier have different center frequencies).  Jiang further teaches applying a predetermined maximum sensitivity degradation (MSD) value (“determining whether a degradation value of the received-signal sensitivity reported by the user terminal is greater than a preset fifth threshold; when the degradation value of the received-signal sensitivity is greater than the preset fifth threshold, determining that the user terminal experiences terminal self-interference” – See [0074]; The received signal sensitivity (reference sensitivity) is compared to a threshold (MSD)).  Jiang, however, does not teach the specific claimed combinations of E-UTRA band numbers, NR band numbers, uplink/downlink center frequencies, and MSD values recited in Claims 1, 3, 11 and 13.  Accordingly, Claims 1, 3, 11 and 13 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478